Citation Nr: 0602994	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-32 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, M.L.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to August 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, that granted service connection 
for PTSD and assigned a 10 percent disability rating.

In December 2005, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment due to mild or transient symptoms which decreased 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.


CONCLUSION OF LAW

The schedular criteria for the initial assignment of a 
disability evaluation greater than 10 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9440 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in June 2002.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim (which would include that in his possession) to the RO.  
The timing and content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 8-03 (addressing the question of whether a VCAA 
duty to notify notice is required for "downstream" issues on 
which a Notice of Disagreement (NOD) has been filed, such as 
the rating or effective date assigned following a grant of 
service connection).    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  The veteran submitted 
additional evidence at his hearing, along with a waiver of RO 
consideration.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent VA 
examinations in August 2003 and May 2005.  The duty to notify 
and assist having been met by the RO to the extent possible, 
the Board turns to the analysis of the veteran's claim on the 
merits.


II.  Higher rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  




In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

The veteran's service-connected PTSD is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).  Anxiety disorders, which include PTSD, are 
rated under the criteria set forth in Diagnostic Code 9440.  
Under this criteria, a 100 percent rating is warranted if 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by medication.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2005).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In 



adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.

A global assessment functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

In August 2003, the veteran was afforded a VA examination.  
The claims file was reviewed.  The veteran was casually 
dressed and groomed.  He was reportedly pleasant and 
cooperative during the interview.  At that time, the 
veteran's chief complaints were nightmares and anxiety.  The 
veteran stated that he was in a good state of health until 
2000, when his wife, who was at the time his fiancee and also 
in active service, was raped.  He confronted the rapist and 
the military and, as a result, received psychological 
treatment with his fiancee.  He stated that he developed 
extreme anxiety and irritability and was diagnosed as having 
PTSD.  He also became scared and developed nightmares, 
flashbacks, over-sensitivity, over-reactivity, suspiciousness 
and paranoia.  His social, occupational, and recreational 
activities were diminished or impaired and he was not able to 
concentrate on his daily activities.  He took medication in 
the past for this condition, but discontinued them about a 
year before the examination.  At the time of the examination, 
the veteran was employed as a security guard and was able to 
cook, clean, go shopping, run errands, take care of personal 
hygiene and financial responsibilities, and focus on daily 
activities.

On mental status examination, the veteran was anxious and 
tearful at times.  His speech was logical, coherent, and goal 
directed.  There were no abnormal body movements and his eye 
contact was good.  His affect was congruent and the veteran 
denied any current suicidal or homicidal ideations.  
Neurovegetative signs were significant for decreased sleep 
and decreased energy.  He was alert and oriented to person, 
place, and time and his immediate, recent and remote memory 
were intact.  Abstract thinking was normal and insight was 
good.  There were no signs of auditory or visual 
hallucinations.  The veteran was diagnosed as having PTSD 
with a GAF or 68.  The examiner opined that the veteran was 
able to understand, carry out, and remember simple and 
complex instructions.  He was also able to interact with co-
workers, supervisors, and the general public, and was able to 
withstand the stress and pressures of an eight-hour workday 
and day-to-day activities.  

In a September 2003 RO rating decision, the veteran was 
awarded entitlement to service connection for PTSD.  He was 
assigned a 10 percent disability rating, effective August 10, 
2001.

In May 2005, the veteran was afforded another VA examination.  
The claims file was reviewed.  At that time, the veteran 
complained of black-outs, moodiness, and poor attention, 
which was affecting his job performance.  He stated that he 
felt detached and estranged from others and was irritated 
easily.  He also complained of problems sleeping, but stated 
that he did have two young children.  At the time of the 
examination, the veteran was working as a security guard.  

On mental status examination, the veteran was well groomed 
and dressed, pleasant, polite, and cooperative.  He was very 
dramatic with little substance to what he was saying and his 
speech was somewhat pressured.  His mood was tired and affect 
was labile.  Thought processes were tangential and there was 
no evidence of loosening of associations or of paranoia or 
delusions.  He did not appear to have immediate auditory or 
visual hallucinations.  He did not have suicidal or homicidal 
ideations, although he did have homicidal ideations in the 
past towards the person who raped his wife.  Insight and 
judgement were reasonable and the veteran was alert and 
oriented to time, person, place, and reason for the 
evaluation.  His memory was intact.  The examiner found no 
evidence of PTSD and diagnosed the veteran as having an Axis 
II personality disorder, not otherwise specified.  A GAF 
score was not assigned as no Axis I diagnosis was found.  The 
examiner stated that he did not agree with the past PTSD 
diagnosis as the veteran was not exposed to a life-
threatening situation apart from serving next to someone who 
allegedly raped his wife.  Although that may have been 
extremely stressful for him, it was not adequate to make a 
PTSD diagnosis.  The examiner further opined that the veteran 
had a personality disorder based on his medical records and 
his behavior during the examination, which would contribute 
to his somewhat tangential thought processes, moodiness, 
irritability and feelings of detachment.  Finally, his poor 
sleep habits were most likely related to his children.  

During the December 2005 personal hearing, the veteran 
contended that the current rating did not reflect the 
severity of his PTSD.  He stated that he had anxiety attacks 
about three times a week and was overly alert and anxious 
about his two young daughters.  He also had angry outbursts.  
His wife was also present during the hearing and stated that 
the veteran still felt hurt by the rape and had outbursts and 
sleeplessness.  He was also very overprotective of her and 
their daughters.  

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  The veteran was 
shown to be anxious on VA examination in August 2003; 
however, his 



memory was intact on both VA examinations in 2003 and 2005.  
The May 2005 VA examiner also attributed the veteran's poor 
sleep to having two young children, and not to PTSD.  
Importantly, the examiner in 2003 stated that the veteran was 
able to interact with co-workers, supervisors, and the 
general public, and was able to withstand the stress and 
pressures of an eight-hour workday and day-to-day activities.  
The veteran was employed full time, and he was assigned a GAF 
rating of 68, suggesting only mild symptoms or some 
difficulty in social or occupational functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  He was thereafter fired from 
his job in November 2005, but this appears to have been the 
result of poor attendance.  Of note, the May 2005 VA examiner 
attributed the veteran's symptoms to a nonservice-connected 
personality disorder, and not PTSD.  

The Board finds the VA examination reports show that the 
veteran has PTSD with mild symptoms.  Neither of the 
examination reports support the assignment of a higher 
rating.  The veteran is competent to report his symptoms.  
However, the training and experience of medical personnel 
makes the VA doctors' findings more probative as to the 
diagnosis and extent of the disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  Accordingly, the evidence does not 
approximate occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
PTSD. 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the assignment 
of a rating in excess of 10 percent for the veteran's PTSD.  
Thus, the benefit-of-the doubt doctrine does not 



apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for service-
connected PTSD is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


